Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00724-CR

                                        James Wesley ROORK,
                                              Appellant

                                                 v.
                                            The STATE of
                                         The STATE of Texas,
                                               Appellee

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 13-09-11343-CR
                           Honorable Camile G. Dubose, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 18, 2013

DISMISSED

           On November 4, 2013, we notified the appellant that the trial court’s certification in this

appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” Additionally, the clerk’s record contains a written waiver signed by the appellant

pursuant to which he entered a plea of guilty. The trial court’s judgment also shows that there was

a plea bargain agreement, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant. Therefore, the trial court’s
                                                                                      04-13-00724-CR


certification accurately reflects that this criminal case is a plea-bargain case. See TEX. R. APP. P.

25.2(a)(2).

       In our November 4, 2013 order, we warned the appellant that “[this] appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been made part

of the record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be dismissed

pursuant to Rule 25.2(d) unless the appellant caused an amended trial court certification to be filed

by December 4, 2013 that showed the appellant has the right of appeal. See id. R. 25.2(d), 37.1;

see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v. State, 110
S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). No response was filed. Accordingly,

we dismiss this appeal.


                                                  PER CURIAM

Do not publish




                                                -2-